F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                MAR 3 1998
                                      TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                        Clerk

 UNITED STATES OF AMERICA,
           Plaintiff - Appellee,                              No. 97-3276
 v.                                                     (D.C. No. 97-CV-3167)
 JAMES R. CRUCE,                                                (D. Kan.)
           Defendant - Appellant.


                                   ORDER AND JUDGMENT*


Before ANDERSON, McKAY, and LUCERO, Circuit Judges.



       After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the determination

of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

       Mr. James Cruce (Defendant) pled guilty to one count of conspiracy in violation of

18 U.S.C. § 371 and three counts of felony bank fraud in violation of 18 U.S.C. § 1344.

Defendant was sentenced to 168 months incarceration and was ordered to pay eight



       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
million dollars in restitution. Defendant filed a motion to vacate his sentence pursuant to

28 U.S.C. § 2255, contending that he was denied the effective assistance of counsel

guaranteed by the Sixth Amendment to the United States Constitution. The district court

denied the motion, finding that Defendant had not met the requirements to show

ineffective assistance of counsel. See Appellant’s Br. App. at 240 (District Court’s

Memorandum and Order). Defendant then filed a Request for a Certificate of

Appealability pursuant to 28 U.S.C. § 2253(c)(1)(B), which the district court denied. See

id. at 279.

       We have reviewed the district court’s orders of August 14, 1997, and

September 25, 1997; Defendant’s brief and application for a certificate of appealability;

and the entire record before us. Defendant’s allegations of ineffective assistance of

counsel are insufficient to establish a claim under the standard established in Strickland v.

Washington, 466 U.S. 668, 687 (1984). See Lasiter v. Thomas, 89 F.3d 699, 703-04

(10th Cir.), cert. denied, 117 S. Ct. 493 (1996). We conclude that Defendant has failed to

make a “substantial showing of the denial of a constitutional right,” 28 U.S.C. §

2253(c)(2), for the same reasons set forth in the district court’s order of September 25,

1997. Accordingly, we DENY Petitioner’s application for a certificate of appealability

and DISMISS the appeal.

                                                         Entered for the Court

                                                         Monroe G. McKay
                                                         Circuit Judge

                                              2